Citation Nr: 0504157	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
(also diagnosed as large cell lymphoma), including as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  The veteran filed a 
notice of disagreement in December 2001, a statement of the 
case was issued in December 2002, and the veteran perfected 
his appeal in January 2003.  

On July 19, 2004, a hearing was held at the RO before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
   

FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's non-Hodgkin's lymphoma (also diagnosed as large 
cell lymphoma) is due to exposure to Agent Orange during 
active duty in South Korea or is otherwise related to 
service.


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma (also diagnosed 
as large cell lymphoma), including as due to exposure to 
herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and malignant tumors become manifest 
to a degree of ten percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran does not contend (and the record does not show) 
that he served in the Vietnam, which would potentially 
entitle him to presumptive service connection for non-
Hodgkin's lymphoma.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 
C.F.R. § 3.307(a)(6)(ii).  Rather, he primarily contends that 
he was exposed to Agent Orange during active duty near the 
demilitarized zone (DMZ) in South Korea and that as a result, 
he subsequently developed non-Hodgkin's lymphoma. 

There is no question that the veteran has a current 
disability.  Private medical records reflect that he was 
diagnosed as having non-Hodgkin's type lymphoma in April 2000 
(over 29 years after separation from active duty in March 
1970).  The condition has also been diagnosed as "large cell 
lymphoma," and in fact that is how the RO characterized the 
disability in its October 2001 rating decision.   

In an October 2002 letter, J. Andrew Peterson, M.D., 
identified himself as the medical oncologist who treated the 
veteran for his cancer in April 2000.  Dr. Peterson said that 
the veteran had informed him that he had been exposed to 
Agent Orange while serving in the DMZ in South Korea, and 
that his cancer "therefore developed 31 years following his 
exposure."  Dr. Peterson also included the following text in 
his letter:

I am aware that non-Hodgkin's lymphoma is 
considered a condition recognized as 
service connected for Vietnam [v]eterans 
based on exposure to Agent Orange or 
other herbicides.  [The veteran's] 
increased risk of developing non-
Hodgkin's lymphoma should be the same 
whether he was exposed to Agent Orange in 
Vietnam or Korea.    

The veteran's service personnel records have been associated 
with the claims file.  His DA Form 20 indicates that he had 
active duty in South Korea between May 1969 and March 1970, 
and that he was a postal clerk with the 7th Administration 
Company, 7th Infantry Division.   

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the DMZ from April 1968 through July 1969 to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the "civilian control line."  There 
is no indication that the herbicide was sprayed in the DMZ 
itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Within the 7th Infantry Division, the 
units included the 1-17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and 2-10th Cavalry.  Field artillery, signal, and 
engineer troops also were supplied as support personnel 
during the time of the confirmed use of Agent Orange.  The 
estimated number of exposed personnel is  
12, 056.

At his Board hearing and in various written statements, the 
veteran has asserted that although his home base in South 
Korea was Camp Casey (located approximately 11 miles south of 
the DMZ), he spent his entire "hitch" at Camp Kaiser, 
apparently much closer to the DMZ.  He has asserted that he 
was sent up to Camp Kaiser (after only one week at Camp 
Casey) to work with two other soldiers at a postal unit 
there.  He has asserted he would make runs between Camp Casey 
and the DMZ about three times a week to pick up and deliver 
mail.  While at Camp Kaiser, he apparently noticed that the 
water available for washing was rust-colored and foul (he 
only took two showers a week because it was so bad).  The 
veteran has also commented that he noticed that there was no 
vegetation growing around the entire DMZ.  

In a June 2003 written statement, a friend of the veteran 
wrote that he had been assigned to Camp Kaiser in August 1969 
and had seen the veteran working there in "battalion mail."  
 
In support of his claim, then, the veteran has submitted a 
letter from a private physician relating (in general terms) 
non-Hodgkin's lymphoma to exposure to Agent Orange, a letter 
from a friend asserting that the veteran worked at Camp 
Kaiser in August 1969, and the veteran's own assertions 
(written and testimonial) to that effect as well.  However, 
although the veteran undoubtedly has non-Hodgkin's lymphoma 
and clearly had active duty in South Korea between 1969 and 
1970, the preponderance of the evidence does not support a 
conclusion that he was actually exposed to Agent Orange or 
other such herbicide during that tour of duty.  First, none 
of his service medical records make any reference to Camp 
Kaiser.  In fact, a DA Form 2658 ("Health Record - Abstract 
of Service") indicates that he was treated at the 7th Medical 
Battalion Dispensary at Camp Casey in June 1969 (another 
service medical record reflects that this treatment was for a 
right foot callus).  Moreover, his service personnel records 
do not confirm any active duty at the DMZ or Camp Kaiser, nor 
do they indicate that he was determined eligible for hostile 
fire pay for reasons of having entered into a hazardous duty 
area or a hostile fire zone.

Even if such documents did reflect active duty at Camp 
Kaiser, no evidence has been submitted confirming that the 
veteran served with the 1-17th Infantry, 2-17th Infantry, 1-
73rd Armor, or 2-10th Cavalry, or with their supporting field 
artillery, signal, or engineering troops.  These elements of 
the 7th Infantry Division are currently the only units 
specifically linked by VBA to Agent Orange exposure in South 
Korea between April 1968 and July 1969. 

To the extent that the veteran himself has claimed he 
currently has non-Hodgkin's lymphoma arising from exposure to 
herbicides or otherwise related to active duty, the Board 
notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In a January 2003 written statement, the veteran noted that 
in March 1999, the Board apparently awarded full VA benefits 
to another former Camp Casey soldier suffering from non-
Hodgkin's lymphoma.  While this has not been confirmed, it is 
of no matter.  Board decisions are nonprecedential.  38 
C.F.R. § 20.1303.  Although the Board strives for consistency 
in issuing its decisions, previously-issued Board decisions 
are binding only with regard to the specific case decided.  
Prior decisions and other appeals may be considered to the 
extent that they reasonably relate to the present case, but 
the Board decides every case based on the individual facts of 
the case in light of applicable procedure and substantive 
law. Id.  Moreover, the veteran has not specifically argued 
how the application of the findings and any medical text or 
opinion in the cited case would dictate a manifestly similar 
result with respect to his own claim.  See also Lynch v. 
Gober, 11 Vet. App. 22, 27 (1997).

In sum, the preponderance of the evidence is against finding 
that the veteran's non-Hodgkin's lymphoma (also diagnosed as 
large cell lymphoma), which was first diagnosed years after 
separation, is related to service or is due to exposure to 
herbicides.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist 

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in August 2001, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by an October 2001 rating decision, the RO denied the 
veteran's claim.  

During the course of this appeal, the veteran was also sent 
other development letters in August 2001 and April 2003, a 
statement of the case in December 2002, and supplemental 
statements of the case in April 2003 and July 2003.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.

During the course of this appeal, the RO obtained and 
reviewed service medical and personnel records, private 
medical records, and written statements from the veteran and 
another individual.  The transcript of the veteran's July 
2004 Board hearing has also been obtained and reviewed.  VA 
has made a reasonable effort to obtain relevant records.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) [emphasis 
added].  A medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As detailed in the discussion above, the preponderance of the 
evidence fails to establish that the veteran was exposed to 
Agent Orange during active duty in South Korea, and the 
claims file does not contain any medical records reflecting 
any complaints, treatment, or diagnoses related to any 
lymphoma in service or for over 29 years after discharge.  
Although in his October 2002 letter Dr. Peterson generally 
suggested an "increased risk" of developing non-Hodgkin's 
lymphoma after Agent Orange exposure, this opinion was 
clearly premised on an assumption that the veteran was, in 
fact, so exposed.  Yet as detailed above, the preponderance 
of the evidence simply does not support a finding that the 
veteran was exposed to herbicides during active duty.  
Because the evidence in this case does not satisfy 
subparagraph (C) of 38 C.F.R. § 3.159(c)(4), the Board finds 
that VA has no duty to seek a medical opinion.  The 
applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  



ORDER

Service connection for non-Hodgkin's lymphoma (also diagnosed 
as large cell lymphoma), including as due to exposure to 
herbicides, is denied.  




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


